Exhibit 10.22

For Use In France (Tax Favored)

HOMEAWAY, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the HomeAway, Inc. 2011
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).

 

I. NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:

Address:

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan, the French Addendum “Exhibit
B”, and this Award Agreement, as follows:

 

Grant Number   

 

     Date of Grant   

 

   Vesting Commencement Date   

 

   Number of Restricted Stock Units   

 

  

It is intended that Restricted Stock Units granted pursuant to this Award
Agreement shall qualify for the favorable tax and social insurance treatment
applicable under Articles L.225-197-1 to L.225-197-5 of the French Commercial
Code, i.e. “Free Shares” regime (attribution d’actions gratuites) as
subsequently amended, and in accordance with the relevant provisions set forth
by French tax law and the French tax administration. Any provision included in
the Plan or any other document evidencing the terms and conditions of the Plan
that would contravene any substantive provision set out in Articles L.225-197-1
to L.225-197-5 of the French Commercial Code shall not apply to Employees who
are residents of France.

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:

100% vesting after the expiration of a (2) two-year period from the Date of
Grant.

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

-1-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

By Participant’s signature and the signature of the representative of HomeAway,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A and Exhibit B, all of
which are made a part of this document. Participant has reviewed the Plan and
this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT:       HOMEAWAY, INC.

     

   

 

Signature     By

     

   

 

Print Name     Title Residence Address:    

 

   

 

   

 

-2-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 19 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units will be paid in Shares as soon as practicable after vesting, but in
each such case within the period ending no later than the date that is two and
one-half (2 1⁄2) months from the end of the Company’s tax year that includes the
vesting date.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4. Administrator Discretion. To the extent allowed under the Free Shares regime
as provided by Articles L. 225-197-1 of the French commercial Code:

- the Administrator, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the unvested Restricted Stock
Units at any time, subject to the terms of the Plan. If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.

- Notwithstanding anything in the Plan or this Award Agreement to the contrary,
if the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted

 

-3-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

Stock Units will result in the imposition of additional tax under Section 409A
if paid to Participant on or within the six (6) month period following
Participant’s termination as a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to the Participant’s estate as soon as practicable following his or her
death. It is the intent of this Award Agreement to comply with the requirements
of Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance contributions, and other taxes which the Company
determines must be withheld with respect to such Shares to the extent allowed
under French tax and social security laws. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such tax withholding obligation, in whole or
in part (without limitation) by (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum amount required to be withheld, (c) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the obligation)
to satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant

 

-4-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

will permanently forfeit such Restricted Stock Units and any right to receive
Shares thereunder and the Restricted Stock Units will be returned to the Company
at no cost to the Company. Regardless of the Company’s or any Subsidiary’s
actions in this regard, the Participant acknowledges and agrees that any tax
liability shall be the Participant’s ultimate responsibility and liability.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Acknowledgements. In accepting the Restricted Stock Units, Participant
acknowledges that:

(a) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;

(b) The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of opt

(c) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

-5-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

(d) The Participant’s participation in the Plan shall not create a right to
further continued service with the Company or any Subsidiary and shall not
interfere with the ability of the Participant’s employer to terminate the
Participant’s employment at any time;

(e) The Participant is voluntarily participating in the Plan;

(f) The Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for service of any kind rendered to the
Company (or any Subsidiary), and which is outside the scope of the Participant’s
employment contract, if any;

(g) The Restricted Stock Units are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
severance payments, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Participant’s employer, the
Company or any Subsidiary. This applies to any payment even in those
jurisdictions requiring such payments upon termination of employment;

(h) Any notice period under applicable laws shall not be treated as service for
the purpose of determining the vesting of the Option; and the Participant’s
right to receive Shares in settlement of the Option after termination of
service, if any, will be measured by the date of termination of the
Participant’s service and will not be extended by any notice period mandated
under applicable laws. Subject to the foregoing and the provisions of the Plan,
the Company, in its sole discretion, shall determine whether the Participant’s
service has terminated and the effective date of such termination;

(i) In the event that the Participant is not an employee of the Company, the
grant of the Restricted Stock Units will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
of the Restricted Stock Units will not be interpreted to form an employment
contract with the Participant’s employer or any Subsidiary;

(j) The future value of the underlying Shares is unknown and cannot be predicted
with certainty and if the Participant’s Restricted Stock Units vest and Share
are issued, the value of those shares may increase or decrease;

(k) In consideration of the Restricted Stock Units, no claim or entitlement to
compensation or damages shall arise from termination of the Restricted Stock
Units or diminution in value of the Restricted Stock Units or Shares acquired
upon vesting of the Restricted Stock Units resulting from termination of the
Participant’s service by the Company or the employer and the Participant
irrevocably releases the Company and the employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then by signing this Award Agreement, the
Participant shall be deemed irrevocably to have waived his or her right to
pursue such claim;

 

-6-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

(l) The Participant’s eligibility to participate in the Plan ceases upon
termination of service for any reason;

(m) The Company and its Subsidiaries are not responsible for Participant’s legal
compliance requirements relating to the vesting of Restricted Stock Units and
the subsequent ownership and possible sale of the Shares, including, but not
limited to, tax reporting, the exchange of local currency into U.S. dollars, the
transfer of funds to the U.S., and the opening an using of a U.S. brokerage
account; nor is the Company or any of its Subsidiaries responsible for the
consequences of any fluctuations of the exchange rate between the Participant’s
local currency and the U.S. dollar;

(n) The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations relating to the Participant’s participation
in the Plan, or the Participant’s acquisition or sale of the underlying Shares;

(o) The Participant is advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan; and

(p) The Participant confirms having read and understood the documents relating
to the Plan, including, but not limited to, this Award Agreement, which were
provided to the Participant in English.

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this document by and among the
Company and each Subsidiary for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

(a) Participant understands that the Company (or any Subsidiary) holds certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company (or any Subsidiary), details of
all options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).

(b) Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. Participant understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting the Participant’s local human resources
representative. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of

 

-7-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon settlement of the Option. Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan. Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing the Participant’s consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.

12. Currency Exchange Control Risk. Participant agrees and acknowledges that the
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Restricted Stock Units, including
without limitation the sale of the Shares (the “Currency Exchange Risk”).
Participant waives and releases the Company and its Subsidiaries from any
potential claims arising out of the Currency Exchange Risk.

13. Exchange Control Requirements. Participant agrees and acknowledges that the
Participant shall comply with any and all exchange control requirements
applicable to the Restricted Stock Units and the sale of Shares and any
resulting funds including, without limitation, reporting or repatriation
requirements.

14. Legal Compliance. The Company and its Subsidiaries are not responsible for
Participant’s legal compliance requirements relating to the exercise of the
Option and the subsequent ownership and possible sale of the Shares, including,
but not limited to, tax reporting, the exchange of local currency into or from
U.S. dollars, the transfer of funds to the U.S., and the opening an using of a
U.S. brokerage account.

15. Translation. If this Award Agreement or any other document related to the
Plan is translated into a language other than English, and if the translated
version is different from the English version, the English language version will
take precedence.

16. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its
Secretary at HomeAway, Inc., 1101 W. Fifth Street, Suite 300, Austin, Texas
78703, or at such other address as the Company may hereafter designate in
writing.

17. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

-8-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

18. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

19. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

20. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

21. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

-9-



--------------------------------------------------------------------------------

For Use In France (Tax Favored)

 

24. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

25. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

26. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

27. Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, and agree that such
litigation will be conducted in the courts of Travis County, Texas, or the
federal courts for the United States for the Western District of Texas, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

-10-